Title: To George Washington from Brigadier General Alexander McDougall, 19 August 1776
From: McDougall, Alexander
To: Washington, George



Sir.
Tuesday 1 OClock. [19 August 1776]

The Substance of the examination of the woman which your excellency directed me to take, is as Follows vizt That her name is Mary Debeau; that She lived with Mr John Livingston about 18 months ago; and resided two weeks in Newyork, before She went to Staten Island, the day the man of warr passed up the River. That She embarked with 7 men good livers in appearance, & 8 or 9 women, & ten Children, landed to the right of the Fleet & army; and that no person Questioned her or her Companions there, about her or their business, or on any other Subject. That her errand there, was to See her husbands mother. She can give no account of the state of the army on the Island nor precisely where she staid. That She left that, on Sunday last in the afternoon, in Company with 10 or 11 men, and women and passed the Fleet on her left; and landed at the foot of Leary’s Street; (where the Ferries to Powles Hook are kept) between 7 & 8 last night and that the boat was not examined in crossing the Bay, nor any of the passengers Questioned when they landed. That her Husband John Debeau is in our Service; (She thinks in the first Battalion of Militia.) That she knows not the name of any of her companions, who went down or came

up with her, except; one Cassens, who said he lived lately near the exchange. That from what she could collect the business of her Companions down, was to Secure a place of retreat, & those who came up to take their Famil[i]es out of Town. She answers So evasively, that I am at loss to determine her true Character. I have However had her Searched by matrons for Papers; but found none. From her appearence and deportment; I am inclined to conclude, she is a follower of the Enemy’s army. And as the Committee of the Town is composed of Persons from every Quarter of the Town, I s[u]bmit it to your excellency, whether they will not be most likely to Search this matter, to the Bottom; and discover her fellow passengers; if her Story be true. I have the Honor to be Your excellency’s very Humble servant

Alexr McDougall

